DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
 	Applicant’s election without traverse of group II and SEQ ID NO: 16 in the reply filed on 7/20/20 is acknowledged.
It is noted that SEQ ID NOs: 16 and 17 have been examined together because they have a common searchable core and are both Ara H1 aptamers.  SEQ ID NOs: 1-3 are withdrawn as being directed to nonelected species of Ara H1 aptamers.
Claims 1-14, 17, and 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chasin et al. (US 2007/0111222 A1), in view of Tran et al. (Biosensors and Bioelectronics, 43, 2013, 245-251), Park et al. (Journal of Clinical Microbiology, 38, 8, 2000, 2829-2836), and Cheronis et al. (US 7,074,586 B1).
Chasin et al. teach compositions that can detect the presence of specific entities or substances in an environment and provide an amplified response to the detection by a reporter signal.  Chasin et al. teach that aptamers are designed to specifically bind 
Chasin et al. teach a composition comprises: (a) a nucleic acid comprising (i) an aptamer region that specifically binds a ligand, (ii) a nucleic acid cleaving region, and (iii) a terminal hairpin region, and (b) a fluorophore covalently linked to the hairpin region, wherein the hairpin structure quenches fluorescence of the fluorophore, wherein binding of the ligand to the aptamer results in cleavage of the hairpin structure, whereby the fluorescence of the fluorophore is no longer quenched ([0028] and claim 10).
Chasin et al. teach that ligands contemplated in the invention can comprise essentially any molecule or macromolecule, as aptamers can be designed and selected to bind almost any entity, including single small molecules, macromolecules, small-molecule drugs, nucleic acids, proteins, peptides, and microorganisms. Some specific entities contemplated by the invention include, but are not limited to, allergens ([0089], claims 1 and 31).
Tran et al. teach aptamer biosensors that detect food allergen Ara h1, one of the most important peanut allergens.  Given that Ara H1 is a known peanut allergen and peanuts are a common food, it would have been obvious to detect it in a food sample.  The aptamers specifically recognized Ara h1 and did not bind with other proteins significantly, including another peanut allergen Ara h2 (abstract).  The secondary structure of aptamer A1 comprises 

    PNG
    media_image1.png
    851
    812
    media_image1.png
    Greyscale

Applicant has not demonstrated any unexpected result for the addition of tgtgcga (for SEQ ID NO: 16) or aatgtgcga (for SEQ ID NO: 17) to the 3’ end of the known Ara H1 aptamer.   Addition of extraneous sequences is considered to be a matter of design choice.  
It would have been obvious to incorporate the aptamer of Tran et al. into the  fluorophore containing aptamer configuration of Chasin et al. because Chasin et al. teach that ligands contemplated in the invention can comprise essentially any molecule or macromolecule including allergens.  Tran et al. is evidence that it was known that 
It was known to design aptamers with fluorophore/quencher hairpin configurations, as evidenced by Cheronis et al. and Park et al.
Park et al. teach that molecular beacons are small, single-stranded nucleic acid hairpin probes that brightly fluoresce when they are bound to their targets. They possess a loop-and-stem structure in which the loop contains the complementary target sequence and the stem forms by the annealing of short complementary nucleotide sequence arms adjacent to the target sequence (Fig. 1A). A fluorophore is covalently linked to the end of the stem sequence, and a quencher is covalently linked to the other end. In free solution, molecular beacons do not fluoresce because the stem structure keeps the fluorophore close to the quencher and the fluorescence energy is absorbed and released as heat. However, in the presence of target DNA, the loop sequence anneals to the target, a probe-target hybrid is formed, forcing the stems that contain the fluorophore and quencher to disassociate, and fluorescence occurs. Molecular beacons have a significant advantage over conventional nucleic acid probes because of their fidelity and ability for allele discrimination (page 2829).  
Figure 1 of Park et al. demonstrates an aptamer sequence specific for a target with the addition of a linker arm sequence that is complementary to the aptamer sequence (either of the single stems of the arm could be considered to be the linker and the other a portion of the aptamer), wherein the biosensor comprises a fluorophore and a quencher.  Position of the flourophore and linker at the 5’ or 3’ end is considered to be a matter of design choice, as the point is to have one at each.

Cheronis et al. teaches a method for detection and quantification of aptamer during amplification, the primers used for amplification contain molecular energy transfer (MET) moieties, specifically fluorescent resonance energy transfer (FRET) moieties, whereby the primers contain both a donor and an acceptor molecule. The FRET pair typically contains a fluorophore donor moiety such as 5-carboxyfluorescein (FAM) or 6-carboxy-4,5-dichloro-2,7-dimethoxyfluorescein (JOE), with an emission maximum of 525 or 546 nm, respectively, paired with an acceptor moiety such as N'N'N'N'-tetramethyl-6-carboxyrhodamine (TAMRA), 6-carboxy-X-rhodamine (ROX) or 6-carboxyrhodamine (R6G), all of which have excitation maximum of 514 nm. The primer may be a hairpin such that the 5'-end of the primer contains the FRET donor, and the 3'-end (based-paired to the 5'-end to form the stem region of the hairpin) contains the FRET acceptor, or quencher. The two moieties in the FRET pair are separated by approximately 15 25 nucleotides in length when the hairpin primer is linearized. While the primer is in the hairpin conformation, no fluorescence is detected. Thus, fluorescence by the donor is only detected when the primer is in a linearized conformation, i.e. when it is incorporated into a double-stranded amplification product. Such a method allows direct quantification of the amount of aptamer bound to target molecule in the sample mixture, and this quantity is then used to determine the amount of target molecule originally present in the sample (column 12).

Chasin et al. teaches incorporation of a linker sequence to tether a fluorogenic molecule to the surface [0016].  Chasin et al. teaches that linker regions can be added between the aptamer and/or enzymatic regions and the acrylate polymerization precursors [0146].  Chasin et al. teaches incorporation of sequences at the 5’ and 3’ ends as flexible linkers [0182].
It was known in the art to formulate aptamers that bind to allergens that have a fluorophore tagged at one end and a linker that is complementary to the aptamer and comprises a quencher.  
Chasin et al. teach incorporation of a fluorophore that is quenched by a hairpin structure, which meets the instant limitation of a linker sequence because it links the aptamer to the fluorophore.  The instant claims do not require any specific type of quencher.  The quencher hairpin of Chasin et al. is in sufficient proximity to the fluorophore to quench the fluorescence as claimed.  
Chasin et al. teaches:
[0027] In another aspect, the present invention provides a composition with a nucleic acid comprising an aptamer region that specifically binds a ligand, a nucleic acid cleaving region and a terminal hairpin region, where a fluorophore is covalently linked to the hairpin region, and wherein the hairpin structure quenches the fluorescence of the 
[0028] Thus, in one aspect, a composition comprises: (a) a nucleic acid comprising (i) an aptamer region that specifically binds a ligand, (ii) a nucleic acid cleaving region, and (iii) a terminal hairpin region, and (b) a fluorophore covalently linked to the hairpin region, wherein the hairpin structure quenches fluorescence of the fluorophore, wherein binding of the ligand to the aptamer results in cleavage of the hairpin structure, whereby the fluorescence of the fluorophore is no longer quenched.
The instant claims comprise structural elements and therefore embrace additional structures such as the enzymatic region of Chasin et al.  Chasin et al. teach an aptamer that has a fluorophore and a quenching structure, wherein the quenching structure is a hairpin that meets the instant limitation of a linker that is complementary to a portion of the nucleic acid sequence.  The additional element of the enzymatic region does not negate the teaching of each of the instantly recited structural elements.  The instant open language allows additional elements.  

The recited structural requirements are obvious in view of the teachings of aptamer constructs of the prior art.  

Response to Arguments
Applicant's arguments have been considered but are not persuasive with regards to the rejection of claims 15, 16, and 18 under 35 USC 103(a). Applicant argues that component (c) of instant claim 15 is distinct from the cleavable region including flexible linkers taught by Chasin. Chasin et al. is relied upon for demonstrating that it was known to formulate aptamers that have each of the instantly recited structural requirements of a nucleic acid sequence that binds to an allergen, a fluorophore tagged at one end, and a hairpin "linker" sequence. It is the combination of the references that render the instant claims obvious. The instant claims utilize open language and therefore do not exclude additional elements and are not directed to any one specific closed configuration of an aptamer. As evidenced by Park et al., hairpin configurations of aptamers were known. The aptamer of Park et al. depicted in applicant's arguments comprises a nucleic acid molecule that binds to a target, a fluorophore tagged at one end of the nucleic acid sequence, and an additional sequence that meets the instant limitation of a "linker" sequence that is annealed to the 3' end sequence and is fully complementary to the 5' end sequence, wherein the linker comprises a quencher which is in sufficient proximity with the fluorophore for the quencher to quench the fluorescence of the fluorophore. The sequence GCCGG of the aptamer of Park et al. meets the instant limitation of being the "linker" sequence. The instant specification discloses that the quencher can be linked to a linker sequence [0237], which is consistent with the configuration of Park et al. GCCGG is linked to the quencher of Park et al.   It would have been a matter of design choice to attach the fluorophore to the 3’ end and the quencher/linker to the 5’ end, which does not alter the function of having a quencher in proximity to a fluorophore.
The only other requirement of claim 15 that is not anticipated by the configuration of Park et al. is specificity for the allergen AraH1, wherein AraH1 is the sequence detected by the aptamer of Tran et al. It is noted that Cheronis et al. teaches additional information regarding aptamers, but is not necessary for the instant rejection. A structure within the instant genus is obvious in view of the aptamers of Chasin et al., Tran et al., and Park et al. It is noted that the aptamer set forth in applicant's arguments on page 9 from Figure 4 of the instant application is not considered obvious in view of the cited references. However, the claim language is not limited to this specific aptamer/configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.